913 F.2d 652w
18 Media L. Rep. 1001
Carson Wayne NEWTON, aka:  Wayne Newton, Plaintiff-Appellee,v.NATIONAL BROADCASTING COMPANY, INC.;  Brian Elliot Ross;Ira Silverman;  Paul Greenberg, et al.,Defendants-Appellants.Carson Wayne NEWTON, aka:  Wayne Newton, Plaintiff/Cross-Appellant,v.NATIONAL BROADCASTING COMPANY, INC.;  Brian Elliot Ross;Ira Silverman;  Paul Greenberg, et al.,Defendants-Cross-Appellees.
Nos. 89-55220, 89-55285.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 13, 1990.Decided Aug. 30, 1990.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION